Case 0:18-cv-61361-WPD Document 57 Entered on FLSD Docket 09/09/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                     CASE NO. 18-61361-CIV-DIMITROULEAS

  MARIANNE JOFFE, DEBBE SCHERTZER,
  and STEPHANIE RODRIGUEZ, individually and
  on behalf of all others similarly situated,

         Plaintiffs,

  vs.

  GEICO INDEMNITY COMPANY,
  GOVERNMENT EMPLOYEES INSURANCE
  COMPANY, and GEICO GENERAL INSURANCE
  COMPANY,

        Defendants.
  ___________________________________/


   ORDER GRANTING UNOPPOSED MOTION TO CORRECT SCRIVENER’S ERROR
    IN ORDER RE: MISNOMER OF DEFENDANT GEICO INDEMNITY COMPANY

         THIS CAUSE is before the Court on Plaintiffs’ Unopposed Motion to Correct Scrivener’s

  Error in Order Re: Misnomer of Defendant GEICO Indemnity Company (the “Motion”) [DE 56],

  filed herein on August 30, 2019. The Court has carefully reviewed the Motion, the previous Order

  [DE 55], and is otherwise fully advised in the premises.

         Accordingly, it is hereby ORDERED and ADJUDGED that the Motion [DE 56] is

  GRANTED. Plaintiffs may change the case style to name Defendant GEICO Indemnity Company.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 6th day of September, 2019.
Case 0:18-cv-61361-WPD Document 57 Entered on FLSD Docket 09/09/2019 Page 2 of 2




  Copies furnished to:
  Counsel of record




                                       2
